Citation Nr: 0719637	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure or secondary to service-
connected prostate cancer.  

3.  Entitlement to service connection for penile deformity, 
to include as due to herbicide exposure or secondary to 
service-connected prostate cancer.  

4.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1966 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the RO which, 
in part, denied service connection for PTSD, bladder cancer 
and penile deformity, including as due to herbicide exposure, 
and a heart disorder (on a direct basis only).  In March 
2007, a hearing was held at the RO before the undersigned 
member of the Board.  

In a letter received in June 2006, the veteran's 
representative raised the additional issue of service 
connection for bladder cancer secondary to service-connected 
prostate cancer.  At the personal hearing in March 2007, the 
veteran raised the additional issue of service connection for 
a penile deformity, secondary to service-connected prostate 
cancer.  The bladder cancer and penile deformity claims were 
only considered by the RO on a direct basis, as that was the 
allegation initially put forth by the veteran.  However, VA's 
duty to assist a claimant with the development of evidence 
extends to all applicable theories of a claim, whether 
asserted by the claimant or not. Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995) (claim documents must be read in a 
liberal manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).  The secondary claims of bladder cancer and 
penile deformity are inextricably intertwined with the 
current issues on appeal.  Because the evidence in this case 
reasonably raises a claim for secondary service connection, 
the issues on appeal have been recharacterized as shown 
above. 

In a letter received in June 2006, the veteran's 
representative raised the additional issue of service 
connection for a kidney disorder secondary to service-
connected prostate cancer.  At the personal hearing in March 
2007, the veteran raised the additional issue of service 
connection for a heart disorder secondary to PTSD (if service 
connection for PTSD is ultimately granted).  These two 
additional issues are not inextricably intertwined with the 
other issues before the Board, and have not been developed 
for appellate review, and are REFERRED to the RO for 
appropriate action.  

The issues of service connection for PTSD, bladder cancer and 
penile deformity, including as due to herbicide exposure, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

In a letter received in March 2006, and prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of the claim 
of service connection for a heart disorder on a direct basis.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for direct service connection for a heart disorder by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn his appeal of the claim for direct service 
connection for a heart disorder; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the claim for 
direct service connection for a heart disorder, and this 
issue is dismissed.  


ORDER

The appeal of the claim for direct service connection for a 
heart disorder, is dismissed.  

REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Service connection for PTSD was denied by the RO on the basis 
that the veteran did not have a diagnosis of PTSD.  However, 
at the personal hearing in March 2007, the veteran submitted 
several medical reports showing a diagnosis of PTSD.  The 
veteran also testified that he was first treated for PTSD by 
a private doctor in 1987, but said that these records were 
unavailable.  Although none of the submitted reports offered 
any discussion or analysis as to the basis for the diagnosis, 
the Board finds that the additional evidence is sufficient to 
warrant further development. 

Concerning the remaining issues, the evidentiary record as 
currently constituted does not include any actual medical 
reports pertaining to the veteran's reported prostate cancer.  
The Board is cognizant of the fact that service connection 
has been established for prostate cancer.  However, the only 
indication in the file that the veteran had prostate cancer 
is by way history.  (See Dr. Neuwirth's November 2004 
letter).  The evidence of record showed that the veteran was 
initially treated and diagnosed with Peyronie's disease in 
May 1998, and that he first noticed a lump on his penis about 
two months earlier.  The associated records do not indicate 
that he had prostate cancer at that time, and a biopsy of the 
penile lump in November 1998, showed no evidence of cancer.  
He was initially treated for symptoms subsequently diagnosed 
as bladder cancer in September 2001.  He underwent radical 
cystoprostatectomy in January 2002 due to invasive bladder 
cancer.  A pathology report in January 2002 confirmed 
invasive bladder cancer with muscle invasion (also noting no 
malignancy of the prostatic tissue), and a CT scan of the 
abdomen showed no evidence of outside occurrence.  Given the 
veteran's contentions and the medical complexity of this 
case, the Board finds that additional development must be 
accomplished.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Obtain the veteran's medical records 
from the Vet Center in St. Petersburg for 
treatment since 2002.

2.  Request that the U.S. Armed Services 
Center for Research of Unit Records 
(JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, provide 
any available information to confirm the 
veteran's reported stressors.  He 
indicates that he was assigned to the 
21st Signal Group, I Corps, at Nha Trang, 
when the following events occurred:
*	October 1967 - attack on the base;
*	November 1967 - attack on the base; 
crash of a C130 airplane;
*	February 1968 - attacks on the base 
during Tet Offensive.
  
3.  If a stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in DSM IV, 
based on the confirmed stressor(s) alone.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination, to 
include psychological testing.  

If PTSD is diagnosed, the examiner should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If the examiner is only able to 
theorize or speculate as to this matter, 
he or she should so state.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

4.  Thereafter, the claims file should be 
forwarded to an appropriate VA physician 
with expertise in the field of 
genitourinary cancers for an opinion 
concerning the nature and etiology of the 
veteran's bladder cancer and penile 
deformity.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should provide a 
response to the following questions:  

1) Is it at least as likely as not 
that the veteran's bladder cancer 
and/or penile deformity are related 
to herbicide exposure in service?  

2) If the evidence shows that the 
veteran had or has prostate cancer, 
is it at least as likely as not that 
his bladder cancer and/or penile 
deformity are proximately due to or 
the result of the service-connected 
prostate cancer?  

3) If not, is it at least as likely 
as not that the bladder cancer 
and/or penile deformity are 
aggravated by the service-connected 
prostate cancer?  If aggravation is 
noted, the degree of aggravation 
should be quantified, if possible.  

The examiner should provide a complete 
rationale for all opinions offered with 
specific reference to the actual 
contemporaneous evidence that forms the 
basis of that opinion.  If the examiner 
is only able to theorize or speculate as 
to this matter, he or she should so 
state.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

5.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO/AMC should determine if the 
examiners have provided a response to all 
questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2006).  

6.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claims.  
This should include consideration of 
whether the veteran's bladder cancer and 
penile deformity are proximately due to 
or the result of, or aggravated by the 
service-connected prostate cancer.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which should include the 
appropriate laws and regulations 
pertaining secondary service connection, 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




		
	M. Kane
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


